Title: To George Washington from Gouverneur Morris, 10 April 1792
From: Morris, Gouverneur
To: Washington, George



My dear sir,
London 10 April 1792

There is an Idea in your Letter of the Twenty eighth of January which upon second thought I find it my Duty to examine because altho it cannot now affect me yet it may perhaps have some Influence on Mr Pinckney’s Mission. At any Rate I wish you to be perfectly well acquainted with the leading Features of the british Administration. The Thing I allude to is the Cause which has been assigned for the Reserve I experienced in Negotiating with this Court. One leading Point I cannot investigate because the Death of my friend Monsieur de la luzerne has seald his Lips forever. But I very seriously doubt whether he repeated what I said to him and this for the plainest Reason on Earth. He was very apprehensive lest in the derang’d State of french Affairs We should call on his Court to support our application. He had made himself perfectly Master of their Sentiments respecting the Treaty and therefore told me at once that they would not give up the Posts. Knowing this therefore, it was clearly his Interest to appear unacquainted with the Demand and as to a Treaty of Commerce he knew not one syllable on the Subject. As to the Allegation of Intimacy with the opposition it is totally false. I saw none of them except Mr Fox and him but twice in my Life and one of those Times at a Ball. In fact knowing a little of the suspicious Disposition by confidential Communications which the french Embassador made to me respecting his own Situation and Transactions I purposely avoided the Oppositionists and went but rarely to see even Mr & Mrs Church from that Cause. As to the Hauteur I beleive the Complaint to be in one Sense founded. You know Sir that it was not necessary to insist that they should actually appoint a Minister before we did. Time however has shewn that in this Instance at least I judged rightly. If I would have listen’d to Overtures derogatory to the Honor and Interest of my Country I should have been held very highly. And the mortal Sin was that I did not listen to such Overtures. You will recollect Sir that the Duke of Leeds offered to make his Communications

to you thro me when I last saw him which I declin’d. At that Moment therefore their Reserve had not proceeded from the Causes now assign’d. Mr Burgess repeated this Offer in the End of December. At a subsequent Period they form’d the Plan of getting a Minister from America whom they supposd they would gain by their Attentions and they hop’d to make the stronger Impression on him by shewing that they were the Causes of his Elevation and my Depression. You have disappointed them and that will operate well.
I have already taken up more of your Time than I expected but this Subject is important and I must pursue it. During the Armament against Spain the Marquis del Campo who valued his Place very highly and was desirous of holding it if possible preserv’d a most profound Silence to every Body but this Court and we know the ridiculous Event of his Negotiations which must have been more successful if he had acted with the Sense and Spirit which the Occasion call’d for. He is a great Favorite at this Court. The next Armament which Mr Pitt engaged in was against the Empress and every Art was used to coax Count Woranzow into a Conduct which might subserve Mr Pitts Views. But the firm Russian was too wise and too honest to become either Creature or Dupe. They then attempted to bully him as well as his Mistress and he treated both with Contempt. The Consequence of his Conduct was the compleat Success of his Sovereign and Mr Pitt finding him too well fix’d at his own Court to be shaken by his Intrigues has again had Recourse to a complimentary and apologetical Conduct. During the Course of that Armament the enclos’d Pamphlet was publish’d under the Counts Inspection and Direction. You will collect from it some useful Information. The british Ministry knowing the truth of what is therein asserted, and still more of what is insinuated, shrunk from the Controversy. By the bye I was astonish’d to find that they had strongly supported the King of Prussia’s attempt to possess himself of Dantzig. I was not so much surprizd the other Day to find that Mr Pitt had asserted roundly in the House of Commons that he had not stimulated the Turk to War. There is not a Cabinet in Europe but what knows the contrary and many of his Hearers too. I am ever yours

Gouvr Morris

